MARTIN, J.
The uncontradicted evidence in this case disclosed •that the plaintiff’s attorney delivered to the defendant, who was the .sheriff of Lewis county, an execution in an action of replevin, by which he was directed to take possession of and deliver to the plaintiff certain articles of personal property mentioned therein, if they could be found in his county, and collect his fees, together with $92.-67 costs; if they could not be found, then to collect the sum of $142 ■damages, with his fees and the costs mentioned. In pursuance of this execution the defendant took possession of the property mentioned, and left it with the person in whose possession it was found. The execution was delivered to the defendant July 23, 1891, and on the 25th of the same month he took possession of the property under it. On the 27th he wrote the plaintiff’s attorney in the action in which the execution was issued, stating he had possession of the property, and asking the attorney to direct him what to do with it, to which the attorney subsequently replied that his client was out of the county; that he expected to see him soon and would then write him fully. On the 7th of September the attorney wrote the ■defendant that he had a letter from his client saying that Austin, in whose hands the property was left, would not give it up. To ■this, the defendant, on the same day, replied that he left the horse ■and other articles at Austin’s, except one wagon, which was at Barnes’ Corners; that he had taken possession of the goods, and Austin would give them up if called for; that he thought it cheaper to leave the horse there than to remove it elsewhere; and then added: -“Write me if you want to meet me there. I will get the property *559in your hands very quick.” On the next day the plaintiff wrote the defendant in regard to the property, stating that he had heard that Austin would not give it up, to which the defendant replied that Austin did not refuse to give up the property; that he (the defendant,) had taken possession of it, and had had it in his possession some time, and wanted to know where he should leave it. To this the plaintiff testified that he replied to let Waterman at Barnes’ Corners get the property, and take it over to John Gregg. On October 7th the plaintiff’s attorney wrote the defendant to let Sylvester Waterman, of Barnes’ Corners, have the property, to write him and deputize him to take the property, and he would get it together for Gregg and himself. On the next day the defendant complied with his request by writing Mr. Waterman the facts in regard to the property, and by making him a special deputy to take the property in question for the plaintiff. On the same day he wrote the attorney, stating what he had done, and asked for instructions as to what return to make upon the execution then in his hands. In reply, the plaintiff’s attorney directed him as to the return he should make and indorse upon the execution, and he made it accordingly. The proof also showed that Waterman did not obtain the property. About five months after the return of the execution, the plaintiff’s attorney again asked the defendant to take possession of the property, to which the defendant in substance replied that he did not see how he could get the property at that time, because he then had no execution in his hands, and stated that, if he was to do anything more, he should have some papers upon which to take it. ¡No new execution was issued to him, nor did the plaintiff give him any authority as sheriff to take possession of the property, except such as was given by the execution which had already been returned. There was evidence tending to show that neither the plaintiff nor his attorney desired the property, but that they were seeking to obtain a cause of action, either against the sheriff or the sureties, upon the undertaking given in the replevin action.
A reading of the evidence in this case renders it manifest that the •sheriff sought diligently to perform his duty to the plaintiff; that he persistently endeavored to have the plaintiff or his attorney, or someone authorized by them, come to the county to take possession of the property, but failed, as both the plaintiff and his attorney neglected to do so, or to provide any way for the defendant to deliver the possession of the property, until the letter in which the defendant was asked to deputize Waterman, who would obtain possession of the property for them. Thus, the defendant, in all he did, was governed by the directions of the plaintiff or his attorney, and sought to perform every duty which he owed them in the matter. Under such circumstances, it does not seem to me that the plaintiff was entitled to recover in this action. That a party in whose favor process is issued may give such directions to the sheriff as will not only-excuse him from his general duty, but bind him to the performance •of what is required of him, there is, I think, no doubt. Both the process, and the law which conveys authority under it, are for the benefit of the party in whose behalf it is issued, and it is a general *560rule that a man may dispense with an entire law which’ is intended for his aid or protection. It follows that he may qualify it, to a greater or less extent, according to his discretion. This is substantially the language of Davies, J., in Root v. Wagner, 30 N. Y. 9, 17. See, also, Douglas v. Haberstro, 88 N. Y. 611; Crouse v. Bailey, (Sup.) 10 N. Y. Supp. 273, 11 N. Y. Supp. 910; Corning v. Southland, 3 Hill, 552; Mickles v. Hart, 1 Denio, 548. As in this case it is quite obvious that the defendant acted in accordance with the directions of the plaintiff’s attorney, and in good faith, I think that as a matter of law he was protected in his action, and the court was justified, under the evidence, in directing a verdict for the defendant. Robinson v. Brennan, 11 Hun, 368, 370. I have examined, the various rulings to which attention has been called' by the appellant in his brief, and find in them no error which would justify us in reversing the judgment. Thus, I am led to the conclusion that the judgment appealed from should be affirmed. Judgment affirmed, with costs.
HARDIN, P. J., concurred.